Citation Nr: 0531330	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical disc disease 
with myelopathy C4-5, C5-6, C6-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 25 years of active service when he 
retired in February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2004.  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that at the time of his August 2004 VA 
hearing before the undersigned Veterans Law Judge, the 
veteran indicated that he had sustained an injury to his neck 
during two separate incidents in service, including a 
motorcycle accident in December 1941.  

The veteran has also indicated that it his belief that his 
cervical, thoracic, and lumbar spine disorders are all 
interconnected.  The Board notes that service connection is 
currently in effect for osteoarthritis and degenerative disc 
disease of the lumbar spine and thoracic spine syndrome with 
arthritis. The Board observes that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 and compensation is payable for the degree 
of aggravation of a nonservice-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board further observes that while the veteran was 
afforded a VA examination in May 2002, the examiner did not 
address the veteran's cervical spine problems and did not 
render an opinion as to the nature and etiology of any 
current cervical spine disorder.  

The Board also notes that at the time of his August 2004 
hearing, the veteran also testified that he was receiving 
treatment for his neck disorder at the Daytona VA Medical 
Center (MC).  Under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, this case is REMANDED for the following:

1.  The AMC should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all non-VA medical care providers, who 
may possess additional records referable 
to treatment for any current cervical 
spine disorder.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The AMC should obtain copies of all 
VA treatment records of the veteran from 
the Daytona VAMC and associate them with 
the claims file.  

3.  The AMC is to schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
cervical spine disorder.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current cervical spine 
disorder, if found, is related to the 
veteran's period of service?  If not, 
then is it at least as likely as not that 
any of the veteran's service-connected 
disabilities, including his lumbar spine 
or thoracic spine disorders, caused or 
aggravated any current cervical spine 
disorder?  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  In readjudicating the claim, 
the RO should take into consideration 
38 C.F.R. § 3.310 (2005).  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


